      Case: 1:15-cv-03894 Document #: 20 Filed: 09/09/20 Page 1 of 5 PageID #:79




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND             )
SOUTHWEST AREAS PENSION FUND;             )
and CHARLES A. WHOBREY, as Trustee,       )
                                          )
           Plaintiffs-Judgment Creditors, )            Case No. 15 C 3894
                                          )
           v.                             )            Honorable Samuel Der-Yeghiayan
                                          )            District Judge
NEIL JEFFERIES, an individual;            )
BETTY JEFFERIES, an individual,           )
                                          )
           Defendants-Judgment Debtors. )

                          PLAINTIFFS’ MOTION TO REVIVE JUDGMENT

         Plaintiffs, through their attorneys, move this Court for revival of the Judgment

entered against Defendants, and in support thereof, state as follows:

         1.       Plaintiffs instituted this lawsuit against Defendants Neil Jefferies and Betty

Jefferies seeking withdrawal liability due to the Central States, Southeast and Southwest

Areas Pension Fund (the “Pension Fund”) as a result of a complete withdrawal from the

Pension Fund.

         2.       This Court entered a Judgment on October 21, 2015, in favor of Plaintiffs

and against Defendants, jointly and severally, in the total amount of $1,041,980.87 for

withdrawal liability, interest, and statutory damages, plus post-judgment interest from the

date of the judgment computed and charged on the entire judgment balance at an

annualized interest rate equal to two percent (2%) plus the prime interest rate

established by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for

which the interest is charged compounded annually. (Dkt. No. 18) (A copy of the

Judgment is attached hereto as Exhibit 1.)

TM: 596797 /15410077 / 9/9/2020                  1
      Case: 1:15-cv-03894 Document #: 20 Filed: 09/09/20 Page 2 of 5 PageID #:80




         3.       The Judgment remains unsatisfied.

         4.       Rule 69 of the Federal Rules of Civil Procedure directs that Illinois law

controls the manner in which judgments entered by this Court are executed. Under 735

ILCS 5/12-108, judgments may not be enforced beyond seven (7) years after the initial

entry of judgment, unless revived as provided under 735 ILCS 5/2-1601 and in

accordance with 735 ILCS 5/2-1602. A judgment may be revived by filing a petition in the

original case in which the judgment was entered and providing notice of the petition to

interested parties. 735 ILCS 5/2-1602(b) and (c).

         5.       Plaintiffs submit this Motion as the petition contemplated by Illinois law and

further submit that interested parties have been notified of this Motion as evidenced by

the Certificate of Service attached hereto.

         6.       To date, the Pension Fund has not collected any portion of the Judgment

and the outstanding balance on the Judgment is $1,404,917.33 ($1,041,980.87 in

principal and $362,936.46 in post-judgment interest calculated through September 15,

2020).

         7.       Plaintiffs request that the Judgment be revived in accordance with 735 ILCS

5/2-1602 against all Defendants.

         8.       Along with this Motion, Plaintiffs submit a proposed Order Reviving

Judgment, a copy of which is attached hereto as Exhibit 2 and will be submitted

electronically to the Court’s proposed order inbox once the case has been reassigned to

a new Judge.




TM: 596797 /15410077 / 9/9/2020                  2
      Case: 1:15-cv-03894 Document #: 20 Filed: 09/09/20 Page 3 of 5 PageID #:81




         WHEREFORE, Plaintiffs seek revival of the Judgment entered against Defendants

on October 21, 2015, in accordance with the Federal Rules of Civil Procedure and 735

ILCS 5/2-1602.

                                               Respectfully submitted,

                                               /s/ Anthony E. Napoli
                                               Anthony E. Napoli
                                               Attorney for Plaintiffs
                                               Central States Pension Fund
                                               8647 W. Higgins Road, 8th Floor
                                               Chicago, Illinois 60631
                                               (847) 939-2469
                                               ARDC # 06210910
September 9, 2020                              tnapoli@centralstates.org




TM: 596797 /15410077 / 9/9/2020            3
      Case: 1:15-cv-03894 Document #: 20 Filed: 09/09/20 Page 4 of 5 PageID #:82




                                  CERTIFICATE OF SERVICE

         I, Anthony E. Napoli, one of the attorneys for Plaintiffs, certify that on September

9, 2020, I caused the foregoing Plaintiffs’ Motion to Revive Judgment to be filed

electronically. This filing was served on all parties indicated on the electronic filing receipt

via the Court’s electronic filing system.


                                                   /s/ Anthony E. Napoli_______________
                                                   Anthony E. Napoli
                                                   Attorney for Plaintiffs




TM: 596797 /15410077 / 9/9/2020                4
      Case: 1:15-cv-03894 Document #: 20 Filed: 09/09/20 Page 5 of 5 PageID #:83




TM: 596797 /15410077 / 9/9/2020           5
